DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/12/2021 and 9/22/2021 are being considered by the examiner.
Drawings
The drawings were received on 1/12/2021. These drawings are acceptable.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Amendment
The amendment to the claims filed 3/15/2021 has been entered:
Claims 1-20 are cancelled.
Claims 21-40 are active.
Claim Objections
Claims 21, 27, 34-35, and 37-40 are objected to because of the following informalities:
Regarding claim 21, the phrase “each extend through” (line 9) should say “extend through” and the word “and” should be inserted at the end of line 10.
Regarding claim 27, the phrase “one or more” should be inserted before “castellations” in line 13.
Regarding claim 34, the word “and” should be inserted at the end of line 7, the reference number “3320” (line 8) should be deleted, the word “a” should be inserted before the word “portion” in line 12, “each of” (line 12) should be deleted, and “are inserted” (line 15) should say “is inserted”.
Regarding claim 35, “plurality of” should be inserted before “firing pins” in line 3.
Regarding claim 37, “plurality of” should be inserted before “firing pins” in line 5.
Regarding claim 38, the word “are” (line 3) should say “is”, the phrase “each of a respective one” (lines 3-4 and line 4) should say “a respective one”, and “a plurality of” should be inserted before “firing pins” and “firing pin holes” in line 4.
Regarding claim 39, “one or more” should be inserted before “castellations” in line 4.
Regarding claim 40, “are configured” in lines 3 and 5 should say “is configured”, the word “and” should be inserted at the end of line 4, and “each of” (line 6) should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitations “a firearm” (line 2) and “a plurality of bores” (line 2). There is insufficient antecedent basis for this limitation in the claim. A multi-bore firearm was already claimed, thus rendering unclear if applicant is referring to another firearm or the same firearm. It is the examiner’s belief that deleting “for a multi-bore firearm” from line 1 would overcome both issues.
Further regarding claim 21, it is unclear what the metes and bounds are of the limitation “substantially aligned” (line 11) since it is not apparent what would constitute when the plurality of firing pin holes are substantially aligned with the plurality of bores and what would not constitute when the plurality of firing pin holes are substantially aligned with the plurality of bores. It is the examiner’s belief that deleting the word “substantially” would overcome the issue.
Regarding claim 24, the limitation “wherein the one or more castellations are configured and arranged to couple the one or more recessed areas” (lines 7-8) is unclear as claimed because it is unclear what arrangement of the one or more castellations is required to satisfy the limitation and how the one or more recessed areas are coupled by the at least one castellations. For examination, it was assumed that applicant intended to claim “wherein the one or more castellations are configured to couple to the one or more recessed areas”.
Regarding claim 26, the limitation “configured and arranged” (line 2) is unclear as claimed as to what arrangements of the recoil shield would satisfy the limitation. It is the examiner’s belief that deleted “and arranged” would overcome the issue.
Claim 27 recites the limitations “a first face” (line 9) and “a second face” (line 10). There is insufficient antecedent basis for this limitation in the claim because a first and second face of the shield body were already claimed in lines 4 and 5, respectively.
Further regarding claim 27, the limitation “configured and arranged” (line 13) is unclear as claimed as to what arrangements of the castellations would satisfy the limitation. It is the examiner’s belief that deleted “and arranged” would overcome the issue.
Regarding claim 31, the limitation “wherein each of the plurality of firing pin holes are spaced from each other in a direction of the first length” (lines 2-3) is unclear as claimed because a length is a measure of distance. For examination, it was assumed that applicant intended to claim that the firing pin holes are be spaced apart from each other in a direction parallel to the first length”.
Claim 33 recites the limitation “the castellation” in lines 5 and 6. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the castellation” refers to the previously claimed one or more castellations or to the first castellation of the one or more castellations. For examination, it was assumed that applicant intended to recite “the first castellation” in each instance.
Regarding claim 34, the limitation “configured and arranged” (lines 11, 13, and 14) is unclear as claimed as to what arrangements of the plurality of firing pin holes, the recoil shield, and the receiver would satisfy the limitation. It is the examiner’s belief that deleted “and arranged” would overcome the issues.
Regarding claim 35, the limitation “configured and arranged” (line 2) is unclear as claimed as to what arrangements of the receiver would satisfy the limitation. It is the examiner’s belief that deleted “and arranged” would overcome the issue.
Regarding claim 37, the limitation “configured and arranged” (lines 3 and 4) is unclear as claimed as to what arrangements of the action cam would satisfy the limitation. It is the examiner’s belief that deleted “and arranged” would overcome the issues.
Claim 38 recites the limitation “the action cam” (line 2). There is insufficient antecedent basis for this limitation in the claim because an action cam was not previously recited in claim 38 or in claim 34, from which claim 38 depends. 
Claim 39 recites the limitation “multiple projectiles” (line 5). There is insufficient antecedent basis for this limitation in the claim because multiple projectiles were previously recited in line 1 of claim 34, from which claim 39 depends.
Further regarding claim 39, the limitation “configured and arranged” (line 4) is unclear as claimed as to what arrangements of the [one or more] castellations would satisfy the limitation. It is the examiner’s belief that deleted “and arranged” would overcome the issue.
Regarding claim 40, the limitation “configured and arranged” (lines 3 and 5) is unclear as claimed as to what arrangements of the plurality of strikers would satisfy the limitation. It is the examiner’s belief that deleted “and arranged” would overcome the issues.
Claims 22-23, 25, 28-30, 32, and 36 are rejected for depending from an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 28 depends from claim 30, which depends from claim 29. As such, claim 28 fails to contain a reference to a claim that was previously set forth.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jampy et al. (US 3720133), herein ‘Jampy’.
Regarding claim 21, Jampy discloses a recoil shield assembly (Figs. 1-8) comprising: 
a firearm (Fig. 1) comprising a plurality of bores (3); and 
a recoil shield (5) comprising: 
a shield body (Figs. 1-2), 
a first shield body face (Fig. 1; face on left side of component 5), 
a second shield body face (Fig. 1; face on right side of component 5), and 
a plurality of firing pin holes (Fig. 2; holes in which firing pins 8 are positioned); 
wherein the recoil shield is coupled to the firearm (Figs. 1 and 4-8); 
wherein each of the plurality of firing pin holes extend through the first shield body face to the second shield body face (Figs. 1 and 4-8; inherently, the firing pin holes in which firing pins 8 are positioned must extend through the first shield body face to the second shield body face in order for firing pins 8 to engage cartridges 25 located in chambers 4); and
wherein each of the plurality of firing pin holes are aligned with a respective one of the plurality of bores (Figs. 1 and 4-8).
Regarding claim 22, Jampy discloses wherein the recoil shield is coupled to an action cam (12).
Regarding claim 23, Jampy discloses a plurality of firing pins (8), wherein at least a portion of at least one of the plurality of firing pins is positioned within at least one of the plurality of firing pin holes (Figs. 1-2).
Regarding claim 24, Jampy discloses a charge block (23) comprising a plurality of projectiles (25) and one or more recessed areas (Figs. 1-2); 
wherein the recoil shield further comprises one or more castellations (6) located on the first face of the shield body and configured to couple to the one or more recessed areas (Fig. 4; col. 2 lines 32-37).
Regarding claim 25, Jampy discloses wherein the recoil shield further comprises one or more wings (9) which extend in a direction away from the first and second faces (Figs. 1-2).
Regarding claim 26, Jampy discloses wherein the recoil shield is configured to slide forward and backward within the firearm (Figs. 4-8; col. 2 lines 38-42; col. 3 lines 1-4).
Regarding claim 27, Jampy discloses a recoil shield assembly (Figs. 1-8) for a multi-bore (3) firearm (Fig. 1) comprising: 
a recoil shield (5) comprising: 
a shield body (Figs. 1-2), 
a first shield body face (Fig. 1; face on left side of component 5), 
a second shield body face (Fig. 1; face on right side of component 5), 
one or more castellations (6), 
one or more wings (9), and 
a plurality of firing pin holes (Fig. 2; holes in which firing pins 8 are positioned); 
wherein each of the plurality of firing pin holes extend through the first face of the shield body to the second face of the shield body (Figs. 1 and 4-8; inherently, the firing pin holes in which firing pins 8 are positioned must extend through the first shield body face to the second shield body face in order for firing pins 8 to engage cartridges 25 located in chambers 4); 
wherein the one or more wings extend in a direction away from the first face and the second face (Figs. 1-2); 
wherein the one or more castellations are located on the first shield body face (Figs. 1 and 4-8); and 
wherein the one or more castellations are configured to couple with complementary recessed areas (Figs. 1-2 and 4; col. 2 lines 32-37) on a charge block (23) comprising multiple projectiles (25).
Regarding claim 28, Jampy discloses wherein the recoil shield is coupled to an action cam (12) and wherein at least a portion of at least one of a plurality of firing pins (8) is positioned within at least one of the plurality of firing pin holes (Figs. 1-2).
Regarding claim 29, Jampy discloses wherein the first face further comprises a first edge with a first length and a second edge with a second length, the first length being longer than the second length (Fig. 2). 
Regarding claim 30, Jampy discloses wherein at least one of the one or more castellations extends from a middle section of the second edge to the first edge (Figs. 2 and 4-8).
Regarding claim 31, Jampy discloses wherein each of the plurality of firing pin holes are spaced from each other in a direction parallel to the first length (Fig. 2).
Regarding claim 32, Jampy discloses wherein the one or more wings extend in a direction perpendicular to the first shield body face and the second shield body face (Fig. 2).
Regarding claim 33, Jampy discloses wherein the one or more castellations comprises a first castellation (Fig. 2; nearest breech head 6)
wherein the plurality of firing pin holes comprises a first hole (Fig. 2; nearest firing pin hole 8 adjacent left side of component 5), a second hole (Fig. 2; middle firing pin hole 8), and a third hole (Fig. 2; furthest firing pin hole 8 adjacent left side of component 5); 
wherein the second hole is further away from the first castellation than the first hole and the third hole is further away from the first castellation than the second hole (Fig. 2).
Regarding claim 34, Jampy discloses a recoil shield assembly (Figs. 1-8) for firing multiple projectiles (25) comprising: 
a receiver (1); 
a plurality of firing pins (8); and 
a recoil shield (5) comprising: 
a shield body (Figs. 1-2), 
a first shield body face (Fig. 1; face on left side of component 5), 
a second shield body face (Fig. 1; face on right side of component 5), and 
a plurality of firing pin holes (Fig. 2; holes in which firing pins 8 are positioned); 
wherein each of the plurality of firing pin holes extend from the first shield body face to the second shield body face (Figs. 1 and 4-8; inherently, the firing pin holes in which firing pins 8 are positioned must extend through the first shield body face to the second shield body face in order for firing pins 8 to engage cartridges 25 located in chambers 4); 
wherein each of the plurality of firing pin holes are configured to enable an insertion of at least a portion of a respective one of each of the plurality of firing pins (Figs. 1-2); 
wherein the recoil shield is configured to couple to the receiver (Figs. 1-2 and 4-8; col. 2 lines 10-18); and 
wherein the receiver is configured to enable the recoil shield to move when at least one of the plurality of firing pins is inserted into at least one of the plurality of firing pin holes (Figs. 1-2 and 4-8; col. 2 lines 38-42; col. 3 lines 1-4).
Regarding claim 35, Jampy discloses wherein the receiver is configured to enable the recoil shield to move relative to the plurality of firing pins (Figs. 1-2 and 4-8; col. 2 lines 38-42; col. 3 lines 1-4).
Regarding claim 36, Jampy discloses wherein the recoil shield further comprises one or more wings (6 or 9-10) configured to cover at least a portion of at least one of the plurality of firing pins when the recoil shield is coupled to the receiver (Figs. 4-8).
Regarding claim 37, Jampy discloses an action cam (12) configured to couple to the receiver (Figs. 1-2 and 4-8; col. 2 lines 10-18) and to move the recoil shield relative to the plurality of firing pins (Figs. 1-2 and 4-8; col. 2 lines 38-42; col. 3 lines 1-4).
Regarding claim 38, Jampy discloses an action cam (6) comprising a plurality of firing pin clearance grooves (Figs. 1-2), each configured to align a respective one of the plurality firing pins with a respective one of the plurality of firing pin holes (Figs. 1-2; col. 2 lines 32-38).
Regarding claim 39, Jampy discloses wherein the recoil shield further comprises one or more castellations (6) located on the first shield body face (Figs. 1 and 4-8) and configured to couple with complementary recessed areas (Figs. 1-2 and 4; col. 2 lines 32-37) on a charge block (23) comprising the multiple projectiles (25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Jampy et al. (US 3720133) as applied to claim 34 above, and further in view of Kavanagh (US 3392470), herein ‘Kavanagh’.
Regarding claim 40, Jampy does not expressly teach a plurality of strikers, each configured to be independently actuated to strike a respective one of the plurality of firing pins.
Kavanagh teaches a firearm (Figs. 1-7) comprising: multiple barrels (23), a recoil shield (2) including a plurality of firing pin holes (20) with a firing pin (4) inserted in each of the plurality of firing pin holes, and a plurality of strikers (133) which are each configured to be independently actuated to strike a respective one of the plurality of firing pins (col. 3 lines 18-34 and 62-75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the recoil shield assembly of Jampy with a plurality of independently actuated strikers as taught by Kavanagh in order to enable a user to selectively fire the multiple projectiles subsequently or simultaneously (Kavanagh; col. 3 lines 62-75)
Conclusion
Claims 1-20 are cancelled. Claims 21-40 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641